Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 6, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 3-4; the limitation “the number K of resource blocks” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-19, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Kim et al. (US 2020/0146035) (“Lee”).
For claims 1, 8, 17, and 24; LG discloses:  transmitting node for transmitting data to a receiving node, wherein the transmitting node is operable at least in a bundling size mode and comprises: a communication interface; and processing circuitry configured to: when operating in the bundling size mode: provide the receiving node with an indication of bundling control information representing at least a number L of slots (Section 2:  bundling indication of PRB, that by construction have slots of frequency and time); transmit data in L consecutive slots using a constant first precoding setting (Section 2:  the fixed precoding granularity which is tied with system bandwidth is provided in the specification so that a UE can assume that the same precoder is used within the consecutive PRBs defined as precoding granularity); and transmit data in subsequent L consecutive slots using a constant second precoding setting (Section 2:  channel interpolation across multiple consecutive PRBs and the precoding granularity can be tied with the system bandwidth and the system bandwidth specific RBG size can be considered as the precoding granularity).
the value of a PRB bundling size may be configured according to a method of selecting a specific value of preset values (e.g., 1, 2, 4, 8, 16) as the value of a PRB bundling size (hereinafter, a first method) and/or a method of setting the same value as bandwidth (or PRBs) contiguously scheduled (i.e., allocated) with respect to a corresponding UE on the frequency domain as the value of a PRB bundling size (hereinafter, a second method)) wherein the first and second precoding settings are independently assignable (paragraph 234:  information may be indicated in common DCI including information for decoding a BC downlink shared channel).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim in the PRB bundling as described by LG.  The motivation is to improve monitoring channel conditions.
For claims 2, 10, 18, and 26; LG discloses:  the data transmitted in the L consecutive slots using the constant first precoding setting is transmitted in the number K of resource blocks; and the data transmitted in the subsequent L consecutive slots using the constant second precoding setting is transmitted in the number K of resource blocks (Section 2:  channel interpolation across multiple consecutive PRBs and the precoding granularity can be tied with the system bandwidth and the system bandwidth specific RBG size can be considered as the precoding granularity).
For claims 3, 11, and 19; LG discloses the subject matter in claim 2 as described above in the office action.
LG does not expressly disclose, but Kim from similar fields of endeavor teaches:  dynamic bundling size mode (paragraph 143, 234:  information may be indicated in common DCI including information for decoding a BC downlink shared channel).  Thus it would 
For claims 5,14, and 21; LG discloses:  when operating in a static bundling size mode: transmit data in a predetermined number LO of consecutive slots using a constant third precoding setting; and transmit data in the predetermined number LO of subsequent consecutive slots using a constant fourth precoding setting, wherein the third and fourth precoding settings are independently assignable (Section 2:  channel interpolation across multiple consecutive PRBs and the precoding granularity can be tied with the system bandwidth and the system bandwidth specific RBG size can be considered as the precoding granularity).
For claims 7, 16, and 23; LG discloses:  he transmitting node is a network node and the receiving node is a user equipment (Section 2:  Since the precoded DM-RS implicitly contains transmitted precoder information, it is possible to use non-codebook based precoding at an eNB transmitter so that the system performance can be optimized fur-ther by employing sophisticated eNB implementation. Furthermore, a flexible MU-MIMO scheduling is also possible with the precoded DM-RS.).
For claims 9, 16, and 23; LG discloses:  perform channel estimation on the L consecutive slots to form a first joint channel estimate for the L consecutive slots; and perform channel estimation on the subsequent L consecutive slots to form a second joint channel estimate for the subsequent L consecutive slots (Section 2:  channel interpolation across multiple consecutive PRBs and the precoding granularity can be tied with the system bandwidth and the system bandwidth specific RBG size can be considered as the precoding granularity).
The PRB bundling indication has been proposed to enhance the channel estimation with the DM-RS).
For claim 15; LG discloses:  receive the data by processing a received signal in accordance with a precoding assumption (Section 2:  Since the precoded DM-RS implicitly contains transmitted precoder information, it is possible to use non-codebook based precoding at an eNB transmitter so that the system performance can be optimized fur-ther by employing sophisticated eNB implementation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuk et al. (US 2018/0324760); Yuk discloses PRB bundling with precoding granularity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN D BLANTON/          Primary Examiner, Art Unit 2466